Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
	Applicant’s election with traverse of the election of species of B) Extracellular vesicle derived from cardiosphere-derived cells (CDC) and C) Exosomes in response to the restriction requirement of 10/04/2021 is acknowledged. Applicant’s election without traverse of the election of species of A) Skin in response to the restriction requirement of 10/04/2021 is also acknowledged. Furthermore, Applicant’s traversal is on the ground that claims 1, 3-10, 12, 15, 19-25 share the technical feature of extracellular vesicles derived from cardiosphere-derived cells (CDCs).  Moreover, Applicant submits that none of the prior art listed as X references within the corresponding PCT search report disclose or render obvious this technical feature alone or in combination.  Thus, Applicant respectfully submits that claims 1, 3-10, 12, 15, 19-25, as amended, share unity.  
In response, Applicant’s arguments are not found persuasive because, as Examiner explained in the previous restriction requirement of 06/11/2021, the species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each various species of organs (e.g. the organ such as liver is different in structure from the organ of a lung) selected from the claimed Markush group and/or extracellular vesicles derived from regenerative stem 
	Thus, the election of species requirement is deemed proper and is therefore made final.
Readable claims 1, 3-10, 12, 15-16 and 19-25 (on the elected species) have been examined on the merits.  Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
s 1, 3-7, 9-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (WO 2016043654 A1 DWPI ABSTRACT-the X reference of WO 2016/043654 A1 (Agency for Science Technology and Research (hereinafter ASTR), 24 March 2015)).  
	A method of treating systemic graft-versus-host disease (GVHD) in a subject in need thereof, the method comprising systemically administering (via subcutaneous or intraperitoneal etc.) to a subject a therapeutically effective of extracellular vesicles of the elected species of exosomes in the result in the treatment of systemic GVHD (the GVHD is acute or chronic) with respect to either one and/or two organs selected from the group consisting of the skin, lungs, joints, fascia, gentitalia and liver, and wherein a therapeutically effective amount of the extracellular vesicles of the elected species of exosomes is administered one or more times (i.e., 1-8 weeks) after the subject has undergone stem cell transplant (HSCT) is claimed. 
 	 Lim (or “ASTR”) teaches a method of treating systemic graft-versus-host disease (GVHD) in a subject in need thereof, the method comprising systemically administering (via subcutaneous or intraperitoneal etc.) to a subject a therapeutically effective of extracellular vesicles of the elected species of exosomes in the result in the treatment of systemic GVHD (the GVHD is acute or chronic) with respect to either one and/or two organs selected from the group consisting of the skin, lungs, joints, fascia, gentitalia and liver, and wherein a therapeutically effective amount of the extracellular vesicles of the elected species of exosomes is administered one or more times (i.e., 1-8 weeks) after the subject has undergone stem cell transplant (HSCT) (see entire DWPI document ofpages 1-4 and/or of the X reference (“ASTR”) of the entire document of the abstract, page 3, lines 3-5, page 32, lines 16-18, page 17, lines 23-24, page 18, lines 18-20, page 22, line 24, page 50, lines 13-14, lines 15-1, page 51, lines 14-19 and page 53, line 20).	
	Therefore, the claimed reference anticipates the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12, 15-16 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable Lim et al. (WO 2016043654 A1 DWPI ABSTRACT-the X reference of WO 2016/043654 A1 (Agency for Science Technology and Research (hereinafter ASTR), 24 March 2015)) in view of Henriques (the Y reference) of (the article titled “Capicor Awarded $2.4 million by U.S. DoD to Develop Therapeutic Exosome.  Press release [on line] 28 September 2016). 
	 A method of treating systemic graft-versus-host disease (GVHD) in a subject in need thereof, the method comprising systemically administering (via subcutaneous or intraperitoneal etc.) to a subject a therapeutically effective of extracellular vesicles of the elected species of exosomes derived from cardiosphere-derived cells (CDCS) (of claims 16 and 19-25)  in the result in the treatment of systemic GVHD (the GVHD is acute or chronic) with respect to either one and/or two organs selected from the group consisting of the skin, lungs, joints, fascia, gentitalia, liver and/or from the claimed eyes (of claim 8), and wherein a therapeutically effective amount of the extracellular vesicles of the elected species of exosomes is administered one or more times (i.e., 1-8 weeks) after the subject has undergone stem cell transplant (HSCT) is claimed. 
	Lim (or “ASTR”) teaches a method of treating systemic graft-versus-host disease (GVHD) in a subject in need thereof, the method comprising systemically administering (via subcutaneous or intraperitoneal etc.) to a subject a therapeutically effective of extracellular vesicles of the elected species of exosomes in the result in the treatment of systemic GVHD (the GVHD is acute or chronic) with respect to either one and/or two organs selected from the group consisting of the skin, lungs, joints, fascia, gentitalia and liver, and wherein a therapeutically effective amount of the extracellular vesicles of the elected species of exosomes is administered one or more times (i.e., 1-8 weeks) after the subject has undergone stem cell transplant (HSCT) (see entire DWPI document ofpages 1-4 and/or of the X reference (“ASTR”) of the entire document of the abstract, page 3, lines 3-5, page 32, lines 16-18, page 17, lines 23-24, page 18, lines 18-20, page 22, line 24, page 50, lines 13-14, lines 15-1, page 51, lines 14-19 and page 53, line 20).
	Lim (or “ASTR”), however, does not teach exosomes derived from cardiosphere-derived cells (CDCS) nor treating GVHD in respect to the eyes.
	Henriques beneficially teaches exosomes derived from cardiosphere-derived cells (CDCS) to treat GVHD in respect to the eyes (i.e. ocular graft-versus-host disease (oGVHD)) (see entire document e.g.  including pages 1-2). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method, as previously disclosed by Lim (or “ASTR), for the integration/inclusion of extracellular vesicles of exosomes derived from cardiosphere-derived cells (CDCS) and the treating of GVHD in respect to the eyes as previous disclosed by Henriques into Lim (or “ASTR)’s method of treating systemic GVHD using extracellular vesicles of exosomes, thus, the combination of the both references of Lim (or “ASTR) and Henriques would provide the overall claimed method of specifically treating systemic GVHD affected skin, mucosa, GI tract, liver and the claimed eyes (i.e. ocular graft-versus-host disease (oGVHD) using a therapeutically effective amount of the same claimed extracellular vesicles of exosomes wherein the claimed exosome is derived from cardiosphere-derived cells (CDCS), thereby improving the outcome of treatment in terms of patient survival and the effect of transplant on organs and the effect of transplant on the eyes. 
	Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary. 

Conclusion
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655